DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 22-36 are allowed.

Rejoinder
Claims 1-4, 6-12, 14-19 and 22-36 allowable. Claim 13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 11/27/2017, is hereby withdrawn and Claim 13 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. An attempt to contact applicant was made on 12/10/2021, but applicant could not be reached. Therefore, the following amendments were made in accordance with the bottom of Page 8 and beginning of Page 9 of the appeal brief dated 08/20/2021.
The application has been amended as follows: 
Claim 5 Line 2 reading “greater than 3” should read --greater than 4--.
Claim 7 Line 2 reading “having a the needle extending through the catheter hub” should read --wherein the needle extends through the catheter hub--. 
Claim 35 Line 1 reading “wherein the needle guard” should read --the catheter assembly further comprising a needle guard, wherein the needle guard--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the present case, the prior art of record neither anticipates nor makes obvious a catheter assembly comprising a catheter hub comprising a hub body, the hub body comprising a proximal end and a distal end, a fluid port, and a flexible tube extending between the hub body and the fluid port; and a needle hub having a needle extending through the fluid port, the catheter hub, and the catheter tube, said needle hub comprising wall surfaces removably secured to the catheter hub; 
	The prior art of record neither anticipates nor makes obvious a catheter assembly comprising a catheter hub comprising a hub body and a flexible tube projecting into a proximal end of the catheter hub and projecting into the distal end of a fluid port, the fluid port comprising a septum or valve located therein; and a needle hub having a needle, the needle hub releasably connected to the catheter hub. Finally, the prior art of record neither anticipates nor makes obvious a catheter assembly comprising a catheter hub comprising a width and a thickness, wherein the width is greater than the thickness, a fluid port, and a flexible tube between the catheter hub and the fluid port; a cover on a needle hub for releasably contacting the catheter hub, said needle hub comprising a needle extending through the catheter hub, the fluid port, and the catheter tube. 
	In the present case, relevant prior art is so numerous that all pieces of prior art could not possibly be listed. In the most recent office action dated 03/25/2021, examiner relied upon Brimhall (USPN 5,676,656) in view of Bressler et al. (USPGPub 2003/0181874). Primary reference Brimhall discloses all of the limitations of the independent claims but for the flexible tube. An annotated figure, reproduced below and labeled here as Brimhall Annotated Fig. 1-1, provides for a catheter hub (21) having a distal end (21-5) and a proximal end (21-4), a fluid port (26), and a needle hub (41). 

    PNG
    media_image1.png
    390
    621
    media_image1.png
    Greyscale

With regard to Brimhall, examiner proposed configuring Brimhall to comprise a flexible tube between fluid port (26) proximal end (21-4) of catheter hub (21) based on the teachings of Bressler Fig. 1 which comprises a catheter hub (36), fluid port (14), and flexible tube (12) located between the hub body (36) and the fluid port (14). The proposed configuration would look something similar to Brimhall annotated Fig. 1-2 provided below, where the flexible tube is labeled 26-1. Motivation for such a configuration of Brimhall comprised permitting the fluid port to deflect in relation to the catheter hub. 


    PNG
    media_image2.png
    501
    881
    media_image2.png
    Greyscale


	In an appeal conference held in relation to an appeal brief dated 08/20/2021, appeal conference members made the determination that the above configuration of Brimhall Annotated Fig. 1-2 was not reasonable and one of ordinary skill in the art would not have configured Brimhall in such a way based on the teachings of Bressler. Similar rejections were made in past actions and were overturned in other appeal conferences for similar reasoning to the above. With regard to 112 rejections in the action dated 03/25/2021 (not including 112 antecedent basis or 112 improper dependent form rejections), appeal conference members decided that there was likely enough in the specification and drawings for one of ordinary skill in the art to infer applicant’s claims with regard to new matter and 112 indefinite rejections. Critical prior art in the present case includes Tan et al. (USPGPub 2015/0151085), Thorne (USPN 6,972,002), D’Alo et al. (USPN 4,326,519), Voyten (USPN 6,213,978), Hyman (USPGPub 2014/0142538), Funamura et al. (USPN 8,939,938), Leinsing (USPN 5,839,715), Tanabe et al. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/WILLIAM R FREHE/Examiner, Art Unit 3783                                       

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                  
12/20/2021